Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 17/164136.  Claims 1-14 are currently pending in this application.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,941,683. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim elements are claimed in the patent.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,941,683 in view of TURNER (2014/0225377). It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the patented oil filter in the rotorcraft engine as in TURNER so the rotorcraft operator is notified of conditions where the engine needs maintenance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 10, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CHEN (4,654,140).

Regarding Claim 1, CHEN teaches A removable oil filter system (10)(Fig. 2), comprising: an oil filter mount (portion attached to 10 holding canister containing 32 in Fig. 1); an oil filter element (32) removably connected to the oil filter mount; an impending-bypass indicator (10 in position shown in Fig. 3) connected to the oil filter mount and in fluid communication with an oil in the oil filter system, wherein the impending-bypass indicator is capable of reporting an impending-bypass condition (first signal- clogged filter condition) of the oil filter system; and a full-bypass indicator (10 in position shown in Fig. 4) in fluid communication with the oil filter mount and capable of reporting a full-bypass condition (second signal- bypass condition) of the oil filter system.

Regarding Claims 6, 13, CHEN as modified teaches further comprising one or more transfer tubes (input and output of Fig. 1) in fluid communication with the oil filter mount, wherein the one or more transfer tubes comprise an oil input tube the oil filter system, an oil output tube the oil filter system.

Regarding Claim 7, CHEN teaches A method of assessing a status of an oil filter system, comprising: providing the oil filter system, wherein the oil filter system comprises an oil filter mount (portion attached to 10 holding canister containing 32 in Fig. 1) and an oil filter element (32) removably connected to the oil filter mount; providing an impending-bypass indicator (10 in position shown in Fig. 3) connected to the oil filter mount and in fluid communication with an oil in the oil filter system; providing a full-bypass indicator (10 in position shown in Fig. 4) in fluid communication with the oil filter mount; determining whether an impending-bypass condition (first signal- clogged filter condition) exists, and providing an impending-bypass indication whenever the impending-bypass condition exists using the impending-bypass indicator; and determining whether the bypass (second signal- bypass condition) of the oil filter has occurred, and providing a bypass indication whenever the bypass of the oil filter has occurred using the full-bypass indicator.

Regarding Claims 10, CHEN teaches comprising determining a pressure level at the impending-bypass indicator, wherein the pressure level, the contaminant level, the oil flow rate or a combination thereof are used to determine whether the impeding-bypass condition exists (Col. 7 line 33 – Col. 8 line 39).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 3, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (4,654,140) in view of VERDEGAN (4,968,371).

Regarding Claims 2, 8, CHEN does not teach further comprising a display, an on-board computer monitoring system, or a remote computer monitoring system communicably coupled to the impending-bypass indicator, wherein the impending-bypass indicator is configured to transmit the impending-bypass condition to the display, the on-board computer monitoring system, or the remote computer monitoring system.
VERDEGAN teaches further comprising a display (24), an on-board computer monitoring system (22) communicably coupled to the impending-bypass indicator (32), wherein the impending-bypass indicator is configured to transmit the impending-bypass condition to the display (24).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the oil filter system in CHEN such that it has a display and computer as in VERDEGAN to allow the indicator to be easily seen.

Regarding Claims 3, 9, CHEN does not teach comprising a display, an on-board computer monitoring system, or a remote computer monitoring system communicably coupled to the full-bypass indicator, wherein the full-bypass indicator is configured to transmit the full- bypass condition to the display, the on-board computer monitoring system, or the remote computer monitoring system.
VERDEGAN teaches further comprising a display (24), an on-board computer monitoring system (22) communicably coupled to the full-bypass indicator (32), wherein the impending-bypass indicator is configured to transmit the impending-bypass condition to the display (24).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the oil filter system in CHEN such that it has a display and computer as in VERDEGAN to allow the indicator to be easily seen.


Claims 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (4,654,140) in view of BEDI (5,526,782).

Regarding Claims 4, 11 CHEN does not teach further comprising an oil pressure regulator in fluid communication with the oil filter mount.
BEDI teaches further comprising an oil pressure regulator in fluid communication with the oil filter mount (Col. 1 line 41 – Col. 2 line 11).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the oil filter system in CHEN such that it has an oil pressure regulator as in BEDI to provide the proper oil pressure through the lubrication system.


Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (4,654,140) in view of REGUEIRO (5,339,776).

Regarding Claims 5, 12 CHEN does not teach further comprising an oil pressure transducer (89) in fluid communication with the oil filter mount, wherein the oil pressure transducer is capable of converting an oil pressure measurement to an electrical signal.
	REGUEIRO teaches further comprising an oil pressure transducer (89) in fluid communication with the oil filter mount, wherein the oil pressure transducer is capable of converting an oil pressure measurement to an electrical signal.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the oil filter system in CHEN such that it has an oil pressure transducer as in REGUEIRO to change a pressure reading to an electronic output for a CPU to process and output on a display.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TURNER (2014/0225377) in view of CHEN (4,654,140).

Regarding Claim 14, TURNER teaches A rotorcraft (101)(Fig. 1), comprising: a fuselage (103); one or more engines (109) coupled to the fuselage; an oil filter system (205) operably coupled to the one or more engines (109), wherein the oil filter system comprises: an oil filter mount (Fig. 2);
TURNER does not teach an oil filter element removably connected to the oil filter mount; an impending-bypass indicator in fluid communication with the oil filter mount, wherein the impending-bypass indicator is capable of reporting an impending- bypass condition of the oil filter system; and a full-bypass indicator in fluid communication with the oil filter mount and capable of reporting a full-bypass condition of the oil filter system.
CHEN teaches an oil filter element (32) removably connected to the oil filter mount (portion mounted to part 10 and canister portion holding 32)(Fig. 1); an impending-bypass indicator (10 in position shown in Fig. 3) in fluid communication with the oil filter mount, wherein the impending-bypass indicator is capable of reporting an impending- bypass condition (first signal- clogged filter condition) of the oil filter system; and a full-bypass indicator (10 in position shown in Fig. 4) in fluid communication with the oil filter mount and capable of reporting a full-bypass condition (second signal- bypass condition) of the oil filter system.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the rotorcraft in TURNER such that it has an oil filter bypass and indicator system in CHEN to notify when engine and oil service is needed.



Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654